                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT WINCHESTER

  UNITED STATES OF AMERICA                        )
                                                  )        Case No. 4:20-cr-03-02
  v.                                              )
                                                  )        Judge Travis R. McDonough
                                                  )
  JERRY MCLEAN                                    )        Magistrate Judge Susan K. Lee
                                                  )


                                               ORDER



         Magistrate Judge Susan K. Lee filed a report and recommendation (Doc. 103)

  recommending that the Court: (1) grant Defendant’s motion to withdraw his not guilty plea as to

  Count One of the six-count Indictment; (2) accept Defendant’s guilty plea to the lesser included

  offense of the charge in Count One of the Indictment, that is, conspiracy to distribute a mixture

  and substance containing methamphetamine in violation of 21 U.S.C. §§ 846, 841(a)(1) and

  841(b)(1)(C); (3) adjudicate Defendant guilty of the lesser included offense of the charge in

  Count One of the Indictment, that is, conspiracy to distribute a mixture and substance containing

  methamphetamine in violation of 21 U.S.C. §§ 846, 841(a)(1) and 841(b)(1)(C); (4) defer a

  decision on whether to accept the plea agreement (Doc. 75) until sentencing; and (5) Defendant

  will remain on bond under appropriate conditions of release pending sentencing in this matter

  (Doc. 102). Neither party filed a timely objection to the report and recommendation. After

  reviewing the record, the Court agrees with Magistrate Judge Lee’s report and recommendation.

  Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s report and

  recommendation (Doc. 103) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:




Case 4:20-cr-00003-TRM-SKL Document 120 Filed 10/14/20 Page 1 of 2 PageID #: 507
     1. Defendant’s motion to withdraw his not guilty plea to Count One of the six-count

        Indictment is GRANTED;

     2. Defendant’s plea of guilty to the lesser included offense of the charge in Count One of

        the Indictment, that is, conspiracy to distribute a mixture and substance containing

        methamphetamine in violation of 21 U.S.C. §§ 846, 841(a)(1) and 841(b)(1)(C) is

        ACCEPTED;

     3. Defendant is hereby ADJUDGED guilty of the lesser included offense of the charge in

        Count One of the Indictment, that is, conspiracy to distribute a mixture and substance

        containing methamphetamine in violation of 21 U.S.C. §§ 846, 841(a)(1) and

        841(b)(1)(C);

     4. A decision on whether to accept the plea agreement is DEFERRED until sentencing; and

     5. Defendant SHALL REMAIN on bond under appropriate conditions of release until

        sentencing in this matter which is scheduled to take place on January 22, 2021 at 2:00

        p.m. [EASTERN] before the undersigned.

     SO ORDERED.


                                              /s/Travis R. McDonough
                                              TRAVIS R. MCDONOUGH
                                              UNITED STATES DISTRICT JUDGE




                                      2
Case 4:20-cr-00003-TRM-SKL Document 120 Filed 10/14/20 Page 2 of 2 PageID #: 508
